Citation Nr: 1200335	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He had service in the Army National Guard from February 1973 through August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.

During the course of this appeal, the Veteran has raised the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disorder.  Specifically, during his October 2011 hearing before the Board, the Veteran alleged that his current bilateral eye disability was worsened by VA's failure to issue eyeglasses to him at an earlier date.  The Veteran contends that, although VA gave the Veteran a paper prescription for eyeglasses, they did not provide him with actual eyeglasses, which ruined his eyes.  This issue has not yet been addressed by the RO.  Thus, it is referred to the RO for appropriate action.


REMAND

The Veteran is seeking service connection for an eye disorder.  Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In the 

absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's service treatment records reveal that he had 20/20 vision, bilaterally, in November 1965 at service entrance.  A January 1966 treatment record notes that the Veteran had defective vision with 20/25 visual acuity in the right eye and 20/30 visual acuity in the left eye.  At separation, visual acuity was still 20/25 in the right eye and 20/30 in the left eye.  A prescription of -.75 in the right eye and -.50-.75 x 155 in the left eye was provided.  In a December 2008 statement, and during his October 2011 hearing before the Board, the Veteran reported that he had no vision problems prior to service.  He explained that, while in field training doing exercises 

during service, something got into his eye and that he suddenly could not see.  He noted that he was taken to a medic who flushed out his eyes and took him off of duty for two to three days.  He stated that he was told to wear dark shades for two days and was provided with eyeglasses prior to returning to training.  He indicated that he has worn eyeglasses ever since that time.

The Veteran's post service treatment records reflect diagnoses of and treatment for blurred vision, bilaterally; suspected glaucoma; dry eye syndrome; hyperopia; and presbyopia.  

As there is evidence of inservice incurrence of a loss of visual acuity with current diagnoses of eye disorders, and because the Veteran contends that his current eye disability was caused by a superimposed injury to his eyes which occurred during service, the RO should schedule the Veteran for a VA examination addressing the etiology of any current eye disorder.  McLendon, 20 Vet. App. at 83.  The VA examiner should specifically opine as to whether the Veteran's current loss of visual acuity was caused by a superimposed disease or injury which occurred during active duty service.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain the Veteran's service personnel records and associate them with the claims file.  In addition, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include lay and medical evidence that a current eye disorder is related to his military service or that an eye disorder which is a congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified 

treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The Veteran must be afforded a VA eye examination to determine the nature and etiology of any eye disorder found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether any diagnosed eye disorder is related to the Veteran's active duty service.  If the Veteran is found to have an eye disorder which is a congenital or developmental defect, the report must so state, and also indicate whether or not this congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would 

require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  The examination report must be reviewed to ensure that that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After completing the above actions, the RO must readjudicate the Veteran's claim on appeal.  If the benefit sought remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


